Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 3 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                      3d Octo. 1781
                  
                  I have to thank your Excellency for the letter with which you honored me the 2d inst: and observe that the deciding reason with Your Exelly against passing the Enemys posts on York River is the apprehension of the number of fire ships which might be employed against the Vessels detached on that service; more especially as your Fleet is illy provided with the means of frustrating attempts of this nature—It is mine to propose, and Your Excellencys part to decide in naval affairs, and whatever determinations may be taken it will always be with pleasure that I shall acknowlege the eminent services that you have rendered to the common cause on the American station.
                  The Count Rochambeau has communicated to me Yr Excellencys proposal to send one or more naval officers to observe the motions of the Enemy in York River, their experience with Yr Excellencys instructions will certainly be very advantageous, and I shall be anxious thro their channel & all others to transmit every intelligence worthy your attention, and the sincere expressions of attachment & respect with which I do myself the honor of inclosing to Yr Excellcy a letter from Philadelphia and some further accounts of the british naval Loss; Your Excellencys humanity & generosity of sentiment relatively to Yr Enemies claim an Admiration equal to that which is inspired by your military virtue.
                  
               